                                          Case 3:21-cv-01003-MMC Document 13 Filed 04/15/21 Page 1 of 1




                                  1

                                  2                              IN THE UNITED STATES DISTRICT COURT

                                  3                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  4

                                  5      JAMILLAH BELL,                                  Case No. 21-cv-01003-MMC
                                  6                      Plaintiff,
                                                                                         ORDER GRANTING PLAINTIFF'S
                                  7                v.                                    MOTION TO REMAND; REMANDING
                                                                                         ACTION TO STATE COURT
                                  8      POPULUS FINANCIAL GROUP, INC.,
                                  9                      Defendant.

                                  10          Before the Court is plaintiff’s “Motion to Remand,” filed February 26, 2021. No
                                  11   opposition has been filed.
                                  12          The Court, having read and considered the moving papers,1 finds, for the reasons
Northern District of California
 United States District Court




                                  13   stated therein (see Mem. of P. & A. at 2:17-4:2), defendant has failed to meet its burden
                                  14   of establishing “the matter in controversy exceeds the sum or value of $75,000,” see
                                  15   Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116-17 (9th Cir. 2004) (quoting 28 U.S.C.
                                  16   § 1332(a)) (holding, where defendant removes action on basis of diversity jurisdiction and
                                  17   “it [is] not facially evident from the complaint that more than $75,000 [is] in controversy,”
                                  18   defendant must “provide evidence establishing that it is more likely than not that the
                                  19   amount in controversy exceeds that amount” (internal quotations and citations omitted)).
                                  20          Accordingly, plaintiffs’ motion is hereby GRANTED, and the above-titled action is
                                  21   hereby REMANDED to the Superior Court of California, in and for the County of
                                  22   Alameda.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: April 15, 2021
                                                                                                MAXINE M. CHESNEY
                                  26                                                            United States District Judge
                                  27
                                              1
                                  28              By order filed April 12, 2021, the Court took the matter under submission.
